Citation Nr: 1032178	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  06-20 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran had active military service from August 1984 to June 
1987.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

The Board notes that the Veteran's June 2006 Substantive Appeal 
included a request for a hearing before a Decision Review 
Officer.  However, in correspondence received in August 2006, the 
Veteran asked that the RO cancel that hearing.

The Board remanded this case in April 2009 for further 
development.  After completion of this development, the case has 
now been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The Veteran currently has the following service-connected 
disabilities: dyshidrosis erythema, rated as 50 percent 
disabling; discoid lupus erythematosus, rated as 10 percent 
disabling; and hearing loss, rated as 0 percent disabling.  The 
combined service-connected disability rating is 60 percent under 
the combined ratings table, with consideration of the fact that 
two compensable skin disorders are considered as one single 60 
percent disability because they affect a single body system.  
Therefore, the percentage criteria for TDIU are met.  

2.  The evidence does not demonstrate that the Veteran is unable 
to secure or follow a substantially gainful occupation due to his 
service-connected disabilities.




CONCLUSION OF LAW

The criteria are not met for entitlement to TDIU.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As to the TDIU issue, review of the claims folder reveals 
compliance with the Veterans Claims Assistance Act (VCAA), 38 
U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The duty to notify was accomplished by way of 
VCAA letters from the RO to the Veteran dated in March 2005, 
March 2006, and May 2007.  Those letters effectively satisfied 
the notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him 
about the information and evidence not of record that was 
necessary to substantiate his TDIU claim; (2) informing him about 
the information and evidence the VA would seek to provide; (3) 
informing him about the information and evidence he was expected 
to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).   

In addition, the March 2006 and May 2007 VCAA letters further 
advised the Veteran of the elements of an effective date, which 
is assigned if an award of TDIU is granted.  Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  Thus, the Veteran has 
received all required notice in this case, such that there is no 
error in the content of VCAA notice.    

With regard to the timing of VCAA notice, in Pelegrini II, the 
U.S. Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
18 Vet. App. at 120.  Here, certain VCAA notice was provided 
after the initial unfavorable May 2005 AOJ decision.  However, 
the Federal Circuit Court and Veterans Claims Court have since 
further clarified that the VA can provide additional necessary 
notice subsequent to the initial AOJ adjudication, and then go 
back and readjudicate the claim, such that the essential fairness 
of the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV) (where the Federal Circuit Court held that a SOC or 
Supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  In fact, as a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate notice or 
the lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, VA cured the timing notice defect by issuing all additional 
VCAA notice letters prior to readjudicating the case by way of 
the December 2009 SSOC.  Therefore, because VA cured the timing 
error and because the claimant did not challenge the sufficiency 
of the notice, the Board has not erred in finding that VA 
complied with its duty to notify.  Stated another way, VA's 
issuance of a SSOC in December 2009 following the VCAA notice 
letters cured the timing error.  In essence, the timing defect in 
the notice has been rectified, such that there is no prejudicial 
error in the timing of VCAA notice.  Prickett, 20 Vet. App. at 
376.  As such, the Board concludes prejudicial error in the 
timing or content of VCAA notice has not been established as any 
error was not outcome determinative.  See Shinseki v. Sanders, 
129 S. Ct. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency).  

With respect to the duty to assist, the RO has obtained the 
Veteran's service treatment records (STRs), relevant VA treatment 
records, several VA examinations, Social Security Administration 
(SSA) disability records, and Office of Personnel Management 
(OPM) records.  In response to the VCAA letters, the Veteran has 
submitted personal statements, employer records, TDIU 
applications, private medical evidence, and photographs.  His 
representative has also submitted argument.  In addition, in 
April 2009 the case was remanded by the Board to further assist 
the Veteran.  The Board is satisfied there was substantial 
compliance with its April 2009 remand directives.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 
22 Vet. App. 97 (2008) (finding that only substantial compliance, 
rather than strict compliance, with the terms of a Board 
engagement letter requesting a medical opinion is required).  
Specifically, as instructed by the Board, the RO secured 
outstanding VA treatment records since 2006, SSA disability 
records, OPM records, and provided the Veteran with VA 
examinations to ascertain whether his service-connected disorders 
prevented him from securing gainful employment.  The RO has 
complied with these instructions.  Overall, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2009).

Governing Laws and Regulations with Analysis - TDIU

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155.  Total disability is considered to exist when 
there is any impairment which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability 
may or may not be permanent.  Id.  Total ratings are authorized 
for any disability or combination of disabilities for which the 
Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 
3.340(a)(2).  

A TDIU may be assigned when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-connected 
disabilities.  38 C.F.R. § 4.16(a).  If there is only one such 
disability, it must be rated at 60 percent or more; if there are 
two or more disabilities, at least one disability must be rated 
at 40 percent or more, with sufficient additional disability to 
bring the combined rating to 70 percent or more.  Id.  

But for the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities resulting 
from common etiology or a single accident, (3) disabilities 
affecting a single body system, e.g. orthopedic, digestive, 
respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple 
injuries incurred in action, or (5) multiple disabilities 
incurred as a prisoner of war.  Id.

Individual unemployability must be determined without regard to 
any nonservice- connected disabilities or the Veteran's advancing 
age.  38 C.F.R. §§ 3.341(a), 4.16(a), 4.19; Van Hoose v. Brown, 4 
Vet. App. 361 (1993). 

When reasonable doubt arises as to the degree of disability, such 
doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In this case, the Veteran and his representative contend that he 
is unable to secure gainful employment due to his service-
connected disabilities since 2005.  In his original January 2005 
TDIU application (VA Form 21-8940), the Veteran indicated that 
his service-connected skin problems affect his employment, 
causing his termination from the United States Postal Service 
(USPS) in 2005.  In a subsequent June 2006 TDIU application, the 
Veteran clarified that his employment with the USPS ended in 
February 2005.  He added that he left his employment with the 
USPS due to his service-connected disabilities.  He further 
asserts that he was granted retirement benefits from the USPS and 
SSA disability benefits due to his service-connected conditions.  
He had worked for the USPS for over 11 years since 1993.  He 
completed one to two years of college.  He is currently 44 years 
of age.  See January 2005 and June 2006 VA Forms 21-8940, 
Applications for Increased Compensation Based on Unemployability; 
December 2009 personal statement.   

In this case, the Veteran has the following service-connected 
disabilities: dyshidrosis erythema, rated as 50 percent 
disabling; discoid lupus erythematosus, rated as 10 percent 
disabling; and hearing loss, rated as 0 percent disabling.  The 
combined service-connected disability rating is 60 percent.  See 
38 C.F.R. § 4.25 (combined ratings table).  Therefore, the 
percentage criteria for TDIU are met, since his two compensable 
skin disorders are considered as one single 60 percent disability 
because they affect a single body system.  38 C.F.R. § 4.16(a).

Consequently, the only remaining question is whether the Veteran 
is unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Id.  

In analyzing the evidence, the Board must determine, as a 
question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of evidence 
contained in a record; every item does not have the same 
probative value.  The Board must account for the evidence which 
it finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the reasons 
for its rejection of any such evidence.  See Struck v. Brown, 
9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); 
Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. 
Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169 (1991).

In this regard, the Board finds that the criteria for awarding 
TDIU are not met.  38 C.F.R. § 4.16.  The current evidence of 
record, as a whole, does not support the conclusion that the 
Veteran is unemployable due to his service-connected 
disabilities.  The Veteran himself stated to the August 2005 VA 
joint examiner that he quit his job with the USPS due to cervical 
and lumbar pain from myositis, a nonservice-connected disorder.  
This contradicts his above statements on his TDIU applications.  
Furthermore, a January 2005 letter from his former employer, the 
USPS, reflects that he was terminated from employment due to 
consistently being absent without leave (AWOL).  Federal OPM 
records also confirm that the Veteran was consistently AWOL, 
despite a settlement agreement being reached.  Both service-
connected and many other nonservice-connected conditions were 
mentioned by the Veteran in his OPM application as factors.  VA 
inpatient psychiatric records dated in October and November 2004 
relate the Veteran's complaints of difficulties with his 
supervisors at work, but do not mention these difficulties in the 
context of any service-connected disabilities.  Moreover, post-
service private and VA treatment records repeatedly show 
treatment and significant complaints for various nonservice-
connected disorders such as major depression, bipolar disorder, 
rhinitis, cocaine dependence, cannabis dependence, sedative 
abuse, sinusitis, asthma, heart disease, fibromyalgia, obesity, 
diverticulosis, cervical and lumbar disorders, insomnia, and 
sleep apnea, providing evidence against the TDIU claim.  See, 
e.g., January 2005 VA letter listing medical conditions; VA 
treatment records dated from 2004 to 2009.  In addition, the 
Veteran was sent a VA Form 21-4192, Request for Employment 
Information, for his employer to complete and return in support 
of his claim.  But there is no evidence or allegation the Veteran 
actually submitted this document to his employer for completion.  

Moreover, an SSA disability determination found that the Veteran 
was unemployable primarily due to his nonservice-connected back 
disability and secondarily due to his nonservice-connected 
psychiatric problems.  Although his service-connected skin 
conditions are also listed as an impairment that impacts his 
ability to work, there is no opinion that he is totally disabled 
due to his service-connected disabilities alone.  While the 
decision by the SSA on a claim before that agency is not 
controlling with respect to VA's determination on a claim, the 
SSA's determination regarding the Veteran's unemployability and 
the reasons for that determination are pertinent for VA purposes.  
Masors v. Derwinski, 2 Vet. App. 181, 187-88 (1992).  

Most importantly, as to evidence against the TDIU claim, in 
September 2009 a VA audiology examiner opined that the Veteran's 
service-connected hearing loss disability would not hinder the 
average person from obtaining employment.  Although his hearing 
loss is disabling it does not make the Veteran unemployable as 
long as he utilizes appropriate amplification device and seeks a 
job that does not require normal hearing.  Likewise, in September 
2009 a VA skin examiner noted minimal scaling and peeling due to 
his service-connected dishydrotic eczema and no active lesions 
from his service-connected discoid lupus.  The examiner noted no 
service-connected skin complaints in VA treatment records until 
July 2009.  The examiner reasoned that neither disorder affected 
his activities of daily living.  Standing alone, the examiner 
opined that his service-connected skin disorders do not prevent 
gainful employment, without consideration of his nonservice-
connected disorders.  Both VA examinations and opinions were 
thorough, supported by an explanation, based on a review of the 
claims folder, and supported by the evidence of record.  They 
provide clear, probative evidence against his TDIU claim.  Also, 
VA treatment records only show occasional referral to dermatology 
for skin treatment.  See, e.g., VA treatment records from July 
2009 to October 2009.  
 
As to the evidence in support of a TDIU, a November 2009 VA 
treatment record also reveals that the Veteran's nonservice-
connected drug abuse problems have been in remission for 18 
months.  There certainly has been recent improvement in his 
overall mental health picture as a result, according to more 
recent 2008 and 2009 VA mental health treatment notes.  The Board 
has also considered an August 2005 private dermatology report 
from Dr. L.F., MD., who opined that the Veteran is "disabled" 
from using his hands when he experiences exacerbations of his 
service-connected skin problems.  It was also recommended he 
avoid sun exposure for the rest of his life as the result of his 
skin disorders.  The Veteran also credibly states in his OPM 
application that he cannot work when his service-connected skin 
conditions periodically flare up.  He has also submitted photos 
of his service-connected skin conditions.  The Board acknowledges 
that the Veteran's service-connected skin conditions caused the 
Veteran to miss time from work at the USPS, but the evidence of a 
record as a whole, as discussed above, does not demonstrate that 
he cannot secure gainful employment due to his skin conditions 
alone.  

The Board emphasizes it may not consider the effects of 
intercurrent or nonservice-connected disabilities when assessing 
unemployability.  38 C.F.R. 
§§ 4.16(a), 4.19.  In this regard, overall, the post-service VA, 
SSA, OPM, private, and lay evidence of record, as a whole, 
provides evidence against his TDIU claim, as they frequently 
document the severe nature of his numerous nonservice-connected 
disabilities.  In summary, the large volume of negative evidence 
of record against the TDIU claim, as discussed in detail above, 
outweighs the small evidence in support of it.  The opinions of 
the VA audiology and skin examiners are especially pertinent, as 
are the Veteran's contradictory statements to the August 2005 VA 
joint examiner that he quit his job with the USPS due to cervical 
and lumbar pain from myositis, a nonservice-connected disorder.  

As the preponderance of the evidence is against the TDIU claim, 
the benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).  


ORDER

Entitlement to TDIU is denied. 




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


